Citation Nr: 1102798	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for lumbar spine degenerative 
disc disease (low back disorder), and if so may such claim be 
granted.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for the residuals of a left 
shoulder condition (left shoulder disorder), to include 
arthritis, and if so may such claim be granted.  

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left ankle disorder, and 
if so may such claim be granted.  

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a heart disorder, to 
include hypertension, heart disease and a heart murmur, and if so 
may such claim be granted.  

5.  Entitlement to an initial compensable rating for the 
residuals of a left great toe injury (left great toe disorder).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & J.E.


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from March 1953 to March 1956.

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from April 2007 and January 2009 decisions by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional Office 
(RO).

In October 2010, the Veteran testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.

The issue of entitlement to an increased evaluation for residuals 
of a left great toe injury was previously considered and remanded 
by the Board in March 2008.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The Veteran submitted additional evidence consisting of VA 
outpatient treatment records after the most recent Mach 2009 
Supplemental Statement of the Case concerning the left great toe 
and the September 2009 Statement of the Case addressing the four 
new and material evidence issues.  In October 2010, the Veteran 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the RO 
of evidence received directly by the Board is not required. 38 
C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the decision below the Board reopens the claims for service 
connection for a low back disorder, a left shoulder disorder, a 
left ankle disorder and a heart disorder.  The reopened claims 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2008 Board decision denied the Veteran's 
service connection claim for a left shoulder disorder, finding 
there was no evidence of a nexus between this disorder and 
military service.  

2.  Evidence added to the record since the March 2008 Board 
decision, denying service connection for a left shoulder 
disorder, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  An unappealed February 2007 Board decision declined to reopen 
service connection claims for a low back disorder, a left ankle 
disorder and a heart disorder, to include hypertension, heart 
disease and a heart murmur, finding new and material evidence had 
not been presented.

4.  Evidence added to the record since the February 2007 Board 
decision, relates to unestablished facts necessary to 
substantiate service connection claims for a low back disorder, a 
left ankle disorder and a heart disorder, to include 
hypertension, heart disease and a heart murmur. 

5.  For the entire period under review, the evidence of record, 
both lay and medical, indicates that the Veteran's left great toe 
disorder has resulted in moderate impairment and no more.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2007 Board 
decision, declining to reopen the service connection claim for a 
low back disorder, is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence added to the record since the March 2008 Board 
decision, denying the service connection claim for a left 
shoulder disorder, is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence added to the record since the February 2007 Board 
decision, declining to reopen the service connection claim for a 
left ankle disorder, is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

4.  Evidence added to the record since the February 2007 Board 
decision, declining to reopen the service connection claim for a 
heart disorder, to include hypertension, heart disease and a 
heart murmur, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for a 10 percent disability rating, and no more, 
for a left great toe disorder have been approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
cases, such as the present case, where some of the claimant's 
service records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Concerning the Veteran's claims to reopen previously denied 
service connection claims, the Board is reopening each of these 
claims in the decision below.  Accordingly, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen a 
claim, is not prejudicial to the Veteran's claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Concerning the claim for an increased disability evaluation for a 
left great toe disorder, the Board notes that the claim arises 
from the initial grant of service connection.  As this is an 
appeal arising from the initial grant of service connection, the 
notice that was provided to the Veteran in May 2005 before 
service connection was granted was legally sufficient and no 
further notice under the VCAA is necessary. See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained and 
he has been provided an appropriate VA examination.  At his 
October 2010 hearing, the Veteran reported that he was receiving 
Social Security Administration (SSA) benefits, based on a 
diagnosed back disorder.  See Board Hearing Trans., pp. 9-10, 
Oct. 20, 2010.  As noted above, the Board is able to reopen the 
claims for the low back disorder, left shoulder disorder, heart 
disorder and left ankle disorder based upon the current evidence 
of record.  Given the favorable result to the Veteran, the 
absence of the potentially relevant records is not prejudicial at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Furthermore, the SSA records are not relevant to the current 
severity of his left toe disorder; therefore VA need not obtain 
these records at this time.  See Golz v. Shinseki, 290 F.3d 1317 
(Fed. Cir. 2010) (holding that "[w]hen a SSA decision pertains 
to a completely unrelated medical condition and the Veteran makes 
no specific allegations that would give rise to a reasonable 
belief that the medical records may nonetheless pertain to the 
injury for which the Veteran seeks benefits, relevance is not 
established.  There must be specific reason to believe these 
records may give rise to pertinent information to conclude that 
they are relevant...").  Moreover, the Veteran's request for a 
hearing has been honored and the AMC/RO has fully complied with 
the Board's March 2008 remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, the Board finds that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claims, and no further assistance 
to develop evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that a presiding Veterans Law Judge, 
to include Acting (AVLJ) who chairs a hearing fulfill two duties 
to comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, although the AVLJ did not expressly note each of the 
elements that were lacking to substantiate the claims for 
benefits, the AVLJ noted the issues under review and sought to 
identify any pertinent evidence which may have been overlooked.  
Additionally, the Veteran's service organization representative 
demonstrated actual knowledge of such elements, as demonstrated 
by the questions posed and the arguments advanced on the 
Veteran's behalf.  As such, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Claims 

The Veteran presently seeks service connection claims for (i) a 
low back disorder, (ii) a left shoulder disorder, (iii) a left 
ankle disorder, and (iv) a heart disorder, to include 
hypertension, heart disease and a heart murmur.  The Board notes 
that the claims were reopened in the September 2009 Statement of 
the Case.  Irrespective of whether or not the RO reopened the 
claim, the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the 
Board involve the threshold question of whether new and material 
evidence has been received since the last final rating decision. 
See 38 C.F.R. § 19.35; see Glynn v. Brown, 6 Vet. App. 523 
(1994).  

A February 1999 rating decision initially denied the Veteran's 
service connection claims for a low back disorder (characterized 
as the residuals of a back injury) and a heart disorder 
(characterized as hypertension/heart condition).  The RO denied 
the service connection claims for (i) a low back disorder, 
finding no evidence of any disorder in service or any nexus 
between any such condition and military service and (ii) a heart 
disorder, finding no evidence of any disorder in service or any 
chronic diagnosed condition.  The Veteran perfected an appeal to 
the Board; however, in an August 2000 statement, prior to any the 
Board action, he withdrew the appeal.  This decision ultimately 
became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. § 20.1103 (2010).

The claims for a left shoulder disorder and left ankle disorder 
were first denied in an August 2001 rating decision.  The RO 
concluded there was no evidence of currently diagnosed left 
shoulder or left ankle conditions or any nexus with military 
service.  The Veteran did not appeal the denial of the left ankle 
disorder and this portion of the rating decision became final.  
38 U.S.C.A. §§ 7103(a) (West 2002), 7104(b); 38 C.F.R. § 20.1103 
(2010).

Concerning the left shoulder disorder, as noted in the February 
2007 Board decision, an October 2001 statement of the Veteran 
could be construed as a timely notice of disagreement (NOD) of 
the claim for a left shoulder disorder and thus, the claim for a 
left shoulder disorder remained in appellate status until the 
claim was addressed by the Board.  The left shoulder was 
ultimately denied by a March 2008 Board decision as there was no 
evidence of record to relate any left shoulder disorder to 
military service.  The Veteran did not appeal the March 2008 
Board decision and it became final.  38 C.F.R. § 20.1104 (2010).

The RO declined to reopen the Veteran's service connection claims 
for a low back disorder and left ankle disorder, in an April 2004 
rating decision.  Additionally, the RO declined to reopen the 
Veteran's service connection claim for heart disorder, to include 
hypertension, heart disease and a heart murmur in an October 2005 
rating decision.  The Veteran perfected appeals of both rating 
decisions.  

In February 2007, the Board considered and denied the claims to 
reopen claims for a low back disorder, a left ankle disorder and 
a heart disorder.  The Board found that the evidence added to the 
record failed to (i) establish a nexus between a back disorder 
and military service, or (ii) document any currently diagnosed 
heart or left ankle condition.  Stated differently, new and 
material evidence had not been presented with respect to these 
previously denied claims.  The Veteran did not appeal this 
decision within the prescribed time, and the decision became 
final.  38 U.S.C.A. §§ 7103(a), 7104 (b) (West 2002); 38 C.F.R. 
§ 20.1104 (2010).

The February 2007 and March 2008 Board decisions are the last 
final decisions of record.  The claims decided therein are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104 (West 2002).  In order to reopen this claim, the appellant 
must present or secure new and material evidence with respect to 
that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

	Low Back Disorder, Left Shoulder Disorder and Left Ankle 
Claims 

At the time of the February 2007 Board decision that declined to 
reopen a claim for service connection for a low back disorder and 
left ankle disorder, the evidence of record consisted of service 
treatment records, private medical records, VA outpatient 
treatment records, records from the Texas Rehabilitation 
Commission, testimony from a November 1999 RO hearing and a 
September 2006 Board hearing and reports of VA examinations.  At 
the time of the March 2008 Board decision which denied service 
connection for a left shoulder disorder, the record consisted of 
the aforementioned evidence along with a July 2007 VA examination 
of the left shoulder and additional statements of the Veteran.  
Subsequently, after the February 2007 and March 2008 Board 
decisions, additional VA treatment records and statements from 
the Veteran have been made of record, to include his sworn 
October 2010 Board hearing testimony.  The additional evidence is 
new, in that it was not previously of record.

The newly submitted evidence is also material.  As noted above, 
the claim for a low back disorder was initially denied in 
February 1999 as there was no evidence of a nexus and the claim 
to reopen service connection for a low back disorder was denied 
in February 2007 Board decision as there was no new and material 
evidence demonstrating a nexus to service.  Similarly, the claim 
for a left ankle condition was first denied in August 2001 as 
there was no evidence of a current condition or a nexus to 
service.  In a February 2007 decision, the Board concluded new 
and material evidence had not been submitted as there was no 
evidence of a nexus to service.  Service connection for a left 
shoulder disorder was denied by the Board in March 2008 as there 
was no evidence of a nexus.

At his October 2010 Board hearing, the Veteran not only 
reiterated his account of in-service low back, left shoulder and 
left ankle injury, but testified concerning the low back, left 
shoulder and left ankle symptoms in and after the aforementioned 
injury.  See Board Hearing Trans., pp. 5-6, Oct. 20, 2010.  
Additionally, J.E., a long time friend of the Veteran's, 
testified that the Veteran continuously complained of shoulder, 
back and ankle pain during the 35 years they have been friends.  
See Board Hearing Trans., p. 8, Oct. 20, 2010.  Although there is 
evidence that the Veteran sustained a post-service back injury, 
he has provided competent testimony that his low back 
symptomatology pre-dated this injury.  In other words, the 
Veteran's testimony is not simply that his respective conditions 
are related to service, but that his current low back and left 
shoulder disorders produce the same symptoms as those present 
after his in-service injury and that such symptoms have persisted 
since separation.  Additionally, a March 2009 VA outpatient 
treatment record includes a history of left ankle pain since a 
strain in 1955.  Furthermore, a November 2007 VA outpatient 
treatment record concludes with an assessment of "pain in lower 
back, shoulder and ankle from [service connected] injury years 
ago."  

For the purpose of determining if new and material evidence has 
been received, the Board may not consider the credibility of the 
newly submitted evidence but must presume that newly submitted 
evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Presuming such evidence is credible for the limited 
purpose of ascertaining its materiality, the above evidence would 
therefore relate to an unestablished fact necessary to 
substantiate the previously denied service connection claims for 
a low back disorder, left shoulder disorder and left ankle 
disorder (i.e. medical nexus) and the respective service 
connection claims are reopened.  See 38 C.F.R. § 3.156(a).  While 
the claims for the low back disorder, left shoulder disorder and 
left ankle disorder are reopened, the Veteran is reminded that 
the standard for reopening a claim is relatively low and does not 
necessarily indicate this claim will be ultimately granted.  

	Heart Disorder Claim 

Concerning the Veteran's claim to reopen service connection for a 
heart disorder, the claim was last denied in a February 2007 
Board decision.  At the time of the February 2007 Board decision, 
the evidence of record consisted of service treatment records, 
private medical records, VA outpatient treatment records, records 
from the Texas Rehabilitation Commission, testimony from a 
November 1999 RO hearing and a September 2006 Board hearing and 
reports of VA examinations.  After the February 2007 Board 
decision additional VA treatment records and statements from the 
Veteran have been made of record, to include his sworn October 
2010 Board hearing testimony.  The additional evidence is new, in 
that it was not previously of record.

The newly submitted evidence is also material.  As noted above, a 
claim for a heart disorder was initially denied in February 1999 
as there was no evidence of a chronic diagnosed condition.  The 
February 2007 Board decision denied the Veteran's claim to reopen 
as there was no evidence of a current heart disability.  The 
additional evidence submitted after February 2007 includes a May 
2007 VA treatment record that diagnoses coronary artery disease 
(CAD).  What is more, a September 2008 VA primary care note not 
only documents the Veteran's diagnosis with hypertension, but 
also reflects his usage of medication to manage his heart 
condition.  

The Veteran has now presented evidence related to a previously 
unestablished necessary element of his claims (i.e. a currently 
diagnosed heart disorders).  The Board finds the newly submitted 
documents to be new and material evidence, within the meaning of 
38 C.F.R. § 3.156(a) and the claim for service connection for a 
heart disorder to include hypertension, heart disease and a heart 
murmur is reopened.  While the claim for a heart disorder is 
reopened, the Veteran is reminded that the standard for reopening 
a claim is relatively low and does not necessarily indicate this 
claim will be ultimately granted.  



Increased Rating for a Left Great Toe Disorder 

The Veteran presently seeks an initial compensable rating for a 
left great toe disorder.  By way of background, an August 2001 
rating decision denied the Veteran's service connection claim for 
a left toe disorder and he filed a timely notice of disagreement.  
For the reasons outlined previously (in the context of a left 
shoulder disorder), this matter remained in appellate status and 
pending until the February 2007 Board decision, which granted 
service connection for this disorder.  In an April 2007 rating 
decision, the RO implemented the Board's grant of the Veteran's 
toe disorder, effective August 21, 2000, the date VA received his 
claim.  The RO evaluated the claim under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5283 and assigned a noncompensable 
evaluation.  The Veteran contends the current noncompensable 
rating evaluation does not accurately reflect the severity of his 
disability.  However, the Veteran has not disagreed with the 
assigned effective date.  See 38 C.F.R. § 3.400(o)(2)(noting the 
provision for an effective date up to one year prior to the date 
of claim only applies in claims for an increase, not initial 
grants of service connection.).  

	Increased Rating Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the Veteran 
is appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

All evidence must be evaluated in arriving at a decision 
regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim, or whether a preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A review of the record reflects the Veteran's residuals of a left 
great toe injury were evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5283.  Diagnostic Code 5299 indicates the 
disability is not listed in the Schedule for Rating Disabilities 
and it has been rated by analogy under a closely related disease 
or injury. 38 C.F.R. §§ 4.20, 4.27. In the present case, the RO 
rated the claim under Diagnostic Code 5283 for malunion or 
nonunion of the tarsal or metatarsal bones.

After considering the evidence of record, the Board finds that 
the Veteran's residuals of a left great toe injury is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Specifically, the Veteran's current disability involves 
the left great toe, or the phalange.  There is no indication the 
residuals of the left great toe injury involves the tarsal or 
metatarsal bones.  As such, a rating under Diagnostic Code 5283 
is not appropriate.  Diagnostic Code 5284, on the other hand, 
contemplates other injuries of the foot.  This would encompass 
the Veteran's current complaints and symptoms and is the most 
appropriate Diagnostic Code.  Under Diagnostic Code 5284, a 10 
percent rating is warranted for a moderate foot injury.  A 20 
percent rating is warranted for a moderately severe foot injury.  
The maximum schedular rating provided under Diagnostic Code 5284, 
absent actual loss of the foot, is 30 percent and is warranted 
for a severe foot injury.  

In November 2000, the Veteran was provided a VA orthopedic 
examination.  At the examination interview, the Veteran provided 
an account of continuous left great toe symptoms, since an in-
service injury, to included continued toenail problems.  On a 
physical examination, aside from a tear at the distal medial end 
of the toenail, no physical abnormalities were noted.  An x-ray 
revealed what the examiner characterized as, a probable remote 
displaced fracture of the first distal phalanx.  

The Veteran's continued left great toe treatments are also noted 
in a June 2005 VA treatment record.  The VA physician documented 
the presence of "chronic" left great toe pain, as well as, a 
significantly deformed left great toe.  In addition to providing 
the Veteran with prescription medication to manage his left great 
toe symptoms, the VA physician noted the need for a prosthetic 
shoe sole insert.   

On another occasion, in June 2007, the Veteran sought VA 
treatment related to his left great toe.  The VA physician noted 
left great toe pain, a toenail that was "barely hanging on" and 
excoriated skin and discoloration at the end of the toe.  There 
was a superficial laceration; however, no redness, swelling or 
erythema was noted.  Ultimately, the Veteran was provided 
instructions related to the care of this injury and advised to 
return should his symptoms increased in severity.  

In connection with his present claim, the Veteran was provided 
another VA orthopedic examination, in December 2008.  During the 
examination interview, the Veteran provided his continued account 
of left great toe pain and numbness, which were present at rest 
and increased with standing and walking.  The Veteran also 
reported using pain medication provided for other physical 
disorders to manage his left great toe symptoms.  On physical 
examination, decreased left great toe motion, mild tenderness and 
"slight stiffness" were noted; however, there was no evidence 
of painful motion, edema, instability, weakness, callosities, 
breakdowns, hammertoes, claw foot or any other deformity.  
Although an antalgic gait and some impaired standing and walking 
ability were noted, the examiner opined that these abnormalities 
were "due to other orthopedic issues unrelated to [the 
Veteran's] toe."  The examiner also noted that the Veteran was 
able to ambulate without the usage of an assistive device, to 
include corrective shoes, and had not been hospitalized related 
to this condition.  An x-ray taken at this time revealed no 
evidence of fracture, dislocation, or arthritic changes, with the 
Veteran's left great to being noted as unremarkable.  

The Veteran also presented testimony in October 2010.  He 
explained the left great toe was numb half the time and there was 
constant pain.  He indicated there was throbbing pain and the 
condition would flare-up approximately four times a week.  He 
treated the pain of the toe with medication. 

Numerous other treatment records and statements, both lay and 
professional, have been associated with the claims folder, in 
connection with the Veteran's claim that are consistent with the 
findings noted above and generally tend to corroborate the 
Veteran's account of the severity and frequency of his left great 
toe symptomatology.

After considering the evidence of record, the Board finds that an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284, shows 
the Veteran's left great toe disorder is best characterized as 
moderate in nature, warranting assignment of a 10 percent 
disability rating, and no more.  

Initially, the Veteran has provided a consistent and credible 
account of left great toe symptoms, to include pain, numbness, 
tingling and toenail difficulties, and the competent medical 
evidence of record generally supports his account.  See VA 
Examination Rept., Dec. 10, 2008; VA Ambulatory Care Note, Jun. 
14, 2007; VA Examination Rpt., Nov. 28, 2000.  What is more, 
although at his most recent VA examination the Veteran was not 
utilizing any orthopedic support device, the medical evidence of 
record confirms that a qualified medical professional deemed such 
a device necessary to manage the care of this disorder.  See VA 
Foot Care Consult Rept., Jun. 29, 2005.  Essentially, the 
evidence of record both lay and medical, strongly suggest that 
the Veteran's left great toe disorder has, at most, resulted in 
moderate impairment and is best characterized as such.  Thus, in 
light of the symptoms of pain and numbness, and the objective 
evidence of toenail problems, slight decrease in motion, the 
Board finds that the criteria set forth in Diagnostic Code 5284, 
for a 10 percent rating, and no more, have been approximated 
throughout the period under review.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, to this extent, the Veteran's appeal 
is granted.  

An evaluation in excess of 10 percent is not warranted at this 
time.  Specifically, the evidence of record does not adequately 
support a finding that the Veteran's left great toe disorder 
results in moderately severe disability.  Specifically, the 
evidence does not demonstrate a significant impact on the 
Veteran's ability to walk and/or stand, even giving due account 
to the noted "slight" decrease in range of motion at his 
December 2008 VA examination.  More pointedly, any impairment in 
walking and or standing has been specifically attributed to 
"other orthopedic issues unrelated to [the Veteran's] toe."  
See VA Exam Rpt. Dec. 10, 2008.  Furthermore, x-rays in March 
2008 fail to demonstrate fracture, dislocation or arthritic 
changes.  

The Board has also considered the application of other Diagnostic 
Codes, which might provide a more favorable rating to the 
Veteran; however, there is no evidence of diagnosed (i) malunion 
or nonunion of the tarsal or metatarsal bones or (ii) claw foot, 
making it improper to evaluate the present increased rating claim 
under these diagnostic criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5282, 5283.  

	Extraschedular Consideration

Finally, in exceptional cases, an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the current rating criteria contemplate the 
Veteran's left great toe disability.  There is evidence that the 
Veteran's left great toe disorder is productive of pain, 
numbness, a "slight decrease" in range of motion and other 
functional impairment, which are contemplated by the rating 
presently assigned and the applicable rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.


ORDER

New and material evidence has been received to reopen a service 
connection claim for a low back disorder and the claim is granted 
to this extent.

New and material evidence has been received to reopen a service 
connection claim for a left shoulder disorder and the claim is 
granted to this extent.

New and material evidence has been received to reopen a service 
connection claim for a left ankle disorder and the claim is 
granted to this extent.

New and material evidence has been received to reopen a service 
connection claim for a heart disorder, to include hypertension, 
heart disease and a heart murmur, and the claim is granted to 
this extent.

A 10 percent schedular rating, and no more, for a left great toe 
disorder is granted, subject to the law and regulations governing 
payment of monetary benefits.


REMAND

Having reopened the Veteran's service connection claims for (i) a 
low back disorder, (ii) a left shoulder disorder, (iii) a left 
ankle sprain, and (iv) a heart disorder, to include hypertension, 
heart disease and a heart murmur, does not end the Board's 
inquiry.  Rather, it places upon VA the duty to assist the 
Veteran in the development of the claims, by conducting 
appropriate medical inquiry.  

As noted above, this is a case in which not all of the Veteran's 
service records are of record.  Indeed, the National Personnel 
Records Center indicated in February 2000 that the Veteran's 
record is "fire related."  In cases where the Veteran's service 
records are unavailable through no fault of the Veteran, there is 
a heightened obligation to assist the Veteran in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the Veteran in developing facts 
pertinent to his claim in a case where service treatment records 
are presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Where the Veteran's service treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
Veteran to obtain other forms of evidence, such as lay testimony, 
employment examinations, pharmacy records and insurance 
examination reports.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In this regard, the Board finds that additional treatment records 
relevant to the Veteran's claims may exist, suggesting VA should 
undertake further development efforts.  The Veteran has provided 
sworn testimony that he received relevant medical treatment at 
Carswell Air Force Base, in Fort Worth, Texas, within one-year of 
his May 1956 separation from service and that he receives Social 
Security Administration (SSA) disability benefits, related to a 
back condition; however, the record presently does not reflect 
sufficient attempts to obtain these records.  See Board Hearing 
Trans., pp. 9, 13-14.  The Veteran also testified that he had 
received treatment at the VA Medical Center, in Bonham, Texas, to 
include possibly an opinion favorable to his low back claim, and 
at the VA Medical Center in Dallas, Texas, but these records have 
not been associated with the claims folder.  Id. at p. 10.  A 
review of the claims folder further reveals that the complete 
March 1993 VA orthopedic examination provided to the Veteran, at 
the VA Medical Center in Dallas, Texas, is not presently of 
record.  What is more, while not definitive, the review of the 
Veteran's VA treatment records suggest he receives regular 
treatment related to his claimed disorder, but no records dated 
after September 2010 have been associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  

Furthermore, during his October 2010 Board hearing, the Veteran 
provided sworn testimony that his low back, left shoulder and 
left ankle disorders were caused after an in-service fall.  See 
Board Hearing Trans., pp. 3-4, Oct. 20, 2010; Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran's testimony also addressed the in-service (i) onset of 
episodes failing/dizziness, (ii) prescription of hypertension 
medication and (iii) diagnosis with hypertension.  See Board 
Hearing Trans., pp. 12-14.  In essence, the Veteran has provided 
an account in-service injury/treatment and symptomatology, within 
lay observation, which must be considered in the evaluation of 
his claims.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  What is more, competent medical evidence of record 
reflect currently diagnosed low back, left shoulder, left ankle 
and heart conditions.  See VA Primary Care Note, Sept. 24, 2010.  
In light of the foregoing, the Board finds that a remand for 
appropriate VA examinations is necessary to determine if the 
Veteran's claimed conditions were caused by, and/or related to, 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and request that it 
conduct a search for any post-service left 
shoulder, low back, left ankle, and heart, to 
include hypertension, heart disease and a 
heart murmur treatment records, treatments 
and/or hospitalization(s), generated from May 
1956 to May 1957, at the medical facility 
located at Carswell Air Force Base, Fort 
Worth, Texas, as referenced at the October 
2010 Board hearing.  Any negative response 
should be in writing and associated with 
the claims file.

2.  The RO/AMC should request copies of the 
Veteran's VA treatment, examination and/or 
hospitalization records, generated at the VA 
Medical Centers, in Bonham, Texas and Dallas, 
Texas, to include the complete March 1993 VA 
orthopedic examination provided to the 
Veteran and those records referenced at his 
October 2010 Board hearing.  Any records 
created after September 2010 should also be 
associated with the claims file.  Any 
negative response should be in writing, 
and associated with the claims folder.

3.  The AMC/RO should obtain the Veteran's 
complete Social Security Administration (SSA) 
records (i.e., determinations, medical 
records and examinations), to include 
requesting any such records from the Veteran 
and/or his representative.  Efforts to obtain 
the records should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records would 
be futile, or where they are advised that the 
requested records do not exist or the 
custodian does not have them.  Any negative 
response should be in writing, and 
associated with the claims folder.

4.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims file, the RO/AMC shall schedule the 
Veteran for an appropriate VA examinations in 
order to determine the nature, extent, and 
etiology of any low back disorder.  All 
indicated tests or studies deemed necessary 
for an accurate assessment should be 
conducted.  The claims file and a copy of 
this Remand must be made available to the 
examiner.

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any currently diagnosed low 
back disorder is related to any event, 
incident, or symptoms noted during service.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.  If 
an opinion cannot be provided without 
resorting to speculation, such should be 
indicated, with a clear explanation of this 
position.  

5.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims file, the RO/AMC shall schedule the 
Veteran for an appropriate VA examinations in 
order to determine the nature, extent, and 
etiology of any left shoulder disorder.  All 
indicated tests or studies deemed necessary 
for an accurate assessment should be 
conducted.  The claims file and a copy of 
this Remand must be made available to the 
examiner.

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any currently diagnosed 
left shoulder disorder is related to any 
event, incident, or symptoms noted during 
service.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.  If 
an opinion cannot be provided without 
resorting to speculation, such should be 
indicated, with a clear explanation of this 
position.  

6.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims file, the RO/AMC shall schedule the 
Veteran for an appropriate VA examinations in 
order to determine the nature, extent, and 
etiology of any left ankle disorder.  All 
indicated tests or studies deemed necessary 
for an accurate assessment should be 
conducted.  The claims file and a copy of 
this Remand must be made available to the 
examiner for review.

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any currently diagnosed 
left ankle disorder is related to any event, 
incident, or symptoms noted during service.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.  If 
an opinion cannot be provided without 
resorting to speculation, such should be 
indicated, with a clear explanation of this 
position.  

7.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims file, the RO/AMC shall schedule the 
Veteran for an appropriate VA examinations in 
order to determine the nature, extent, and 
etiology of any heart disorder, to include 
hypertension, heart disease and a heart 
murmur.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be conducted.  The claims file and a 
copy of this Remand must be made available to 
the examiner.

The examiner shall review all pertinent 
records associated with the claims file and 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any currently diagnosed 
heart disorder, to include hypertension, 
heart disease and a heart murmur is related 
to any event, incident, or symptoms noted 
during service.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.  If 
an opinion cannot be provided without 
resorting to speculation, such should be 
indicated, with a clear explanation of this 
position.  

8.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.  The RO/AMC will then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


